Citation Nr: 9929223	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for a bilateral knee 
condition.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
July 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) from which a 
February 1994 rating decision denied the veteran service 
connection for a bilateral knee condition and a September 1994 
rating decision granted service connection for a bilateral 
knee condition and awarded a noncompensable disability rating.  


REMAND

The veteran contends that his bilateral knee condition 
warrants a compensable rating.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim for increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Once the veteran has 
established a well-grounded claim, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the VA has a duty to assist the veteran in 
obtaining additional medical records and a comprehensive 
medical examination.  

Service medical records show that the Kelley Hill Family 
Practice Clinic requested knee x-rays for the veteran in 
October 1991, and the veteran's July 1993 application listed 
the Medical Center of Columbus, Georgia as a treating 
institution.  The October 1997 VA medical records are the most 
recent medical evidence in the claims folder.  The record does 
not show that the RO requested or obtained the veteran's 
medical records from the Kelley Hill Family Practice Clinic, 
the Medical Center of Columbus, Georgia, or the veteran's 
medical records since October 1997.  

In addition, the December 1996 and October 1997 VA 
examinations were inadequate because the examiner failed to 
provide a full description of the effects of the disability 
upon the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the knees are used repeatedly over a period of time, 
loss of range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups, as well as many of the other matters listed below 
in Item 2.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998).  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1998).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for knee disorders since 
1990.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service bilateral knee conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the bilateral knee 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; and n) 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
(compensable) rating for a bilateral knee 
condition based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered, 
including DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) and 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5257, 5260 and 
5261 (1998).  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


